Citation Nr: 0935104	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  07-23 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


REMAND

The Veteran had active military service from January 1971 to 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).

The Veteran contends that service connection is warranted for 
a back disability that he believes is the result of an injury 
that occurred during active military service.  He states 
that, sometime between August and October 1972 when he was 
stationed at Dauphin Island, Alabama, the left side of his 
low back was injured when he was struck by a boom that fell 
during the installation of a telephone pole.  The Veteran 
asserts that his current back disability is related to the 
in-service injury.

A review of the Veteran's service treatment records is 
negative for complaints of, or treatment for, symptoms 
involving the back, and the records do not contain a 
diagnosis of a back disability.  Additionally, there is no 
reference to the stated injury to the back.  However, the 
lack of information is not surprising given that there are no 
service treatment records dated between the Veteran's 
entrance examination and his separation examination.  
Moreover, at a hearing before the Board in July 2009, the 
Veteran testified that he did not seek treatment after the 
injury because he was young and he thought he would recover.  
Thus, even if there were additional service treatment 
records, they would not likely contain information regarding 
the back injury.

In June 2007, the Veteran submitted a May 2007 statement from 
a fellow service member to support his claim.  C.E.T. 
recalled the Veteran's injury at Dauphin Island.  C.E.T. 
stated that the Veteran was hit by the boom during a 
telephone pole installation.  The Veteran also submitted an 
August 2009 statement from his mother.  Although she did not 
witness the incident, the Veteran's mother recalls discussing 
the effects of the back injury with the Veteran.

The Veteran is competent to report factual matters of which 
he had first hand knowledge, such as having his back injured 
by a boom.  See Washington v. Nicholson, 19 Vet. App. 362 
(2005).  His seemingly credible testimony lends support to 
the notion that the injury actually occurred.  Additionally, 
C.E.T. and the Veteran's mother remember the incident in a 
similar manner.  Moreover, the Veteran's military 
occupational specialty was a wire and antenna maintenance 
repairman.  Given this evidence, the Board finds that the 
incident likely occurred and an in-service injury is 
established.

Post-service treatment records from the VA Medical Center 
(VAMC) in Dayton, Ohio, show that the Veteran has 
degenerative arthritis of the lumbosacral spine and that he 
possibly has an old compression fracture involving the 
thoracic spine.  These conditions were identified in an 
October 2004 x-ray report.  X-rays taken at the same time of 
the cervical spine were normal.  

The record contains a dearth of evidence between the time 
when the Veteran separated from active military service and 
the more recent VA treatment records containing evidence of a 
current back disability.  The Veteran states that he 
experienced low back pain off and on during this time period 
and it progressively became worse.  It should be noted that 
several post-service National Guard and flight physicals were 
conducted through December 1977.  The examinations were 
normal and the Veteran denied having recurrent back pain at 
that time.

The Veteran has not been afforded a VA examination in 
connection with this claim.  VA will provide a medical 
examination when there is:  (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but insufficient 
competent medical evidence on file for VA to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 
38 C.F.R. § 3.159(c)(4)(i) (2008); McLendon v. Nicholson, 
20 Vet. App. 79, 81 (2006).

In view of the likelihood that an in-service back injury 
occurred, the medical evidence of a current back disability, 
and at least an indication that the two may be related, the 
Board finds that a remand is necessary in order to provide 
the Veteran with a VA medical examination.  He should be 
scheduled for an examination of his back in order to identify 
any back disabilities.  A medical nexus opinion should be 
provided by the designated examiner in order to determine 
whether the Veteran has a back disability that is 
attributable to his active military service.

A portion of the Veteran's medical records from the Dayton 
VAMC have been associated with the claim file.  At his 
hearing, the Veteran stated that he began receiving treatment 
at the facility sometime in the 1990s.  In his application 
for pension benefits, he indicated that he had been treated 
at the Dayton VAMC since 1991.  Thus, on remand, records 
should be requested from the Dayton VAMC from as early as 
1990.  Additionally, the Veteran mentioned at his hearing 
that he is currently being treated at the VAMC in Huntington, 
West Virginia.  His treatment records should also be obtained 
from that facility.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain the Veteran's treatment 
records from the Dayton and Huntington 
VAMCs and associate the records with the 
claim folder.  Request records from as 
early as 1990 from the Dayton VAMC.

2.  After completing that development, 
schedule the Veteran for a VA examination 
of his back.  (Advise the Veteran that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his appeal.  See 
38 C.F.R. § 3.655 (2008).)  The entire 
claim file, to include a complete copy of 
this remand, should be made available to, 
and reviewed by, the designated examiner.  
All appropriate tests and studies, to 
include x-rays of the thoracic and lumbar 
spine, should be performed and all 
clinical findings should be reported in 
detail.  The examiner should identify the 
Veteran's back disabilities, if any.  
Based on a review of the evidence of 
record, the examiner should provide an 
opinion as to the medical probabilities 
that the Veteran has a current back 
disability that is related to his active 
military service, particularly his stated 
in-service back injury described in the 
section above.  The examiner should also 
indicate whether any such disability is 
more likely than not of post-service 
onset.  All opinions should be set forth 
in detail and explained in the context of 
the record.  An opinion should be 
provided for each identified back 
disability.

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

